Citation Nr: 1242608	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury with degenerative changes.

3.  Entitlement to service connection for peripheral vestibular disorder, claimed as dizziness.

4.  Entitlement to service connection for a left eye condition.

5.  Entitlement to service connection for a cervical spine disability to include cervical spondylosis, stenosis and cervical disc herniation.

6.  Entitlement to service connection for residuals of a head injury, claimed as brain trauma, to include a chronic left internal carotid artery dissection and occlusion.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claims for an increased rating for a bilateral knee injury.  In addition, his claims for service connection for a peripheral vestibular disorder, cervical spondylosis, brain trauma and a left eye condition were denied.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims on appeal.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a right knee injury manifested as flexion that was limited to 110 degrees and extension that was limited to "-10" degrees, at worst, as well as subjective reports of pain, weakness, instability, giving way, locking, fatigability and lack of endurance; the record was negative for frequent episodes of locking or effusion, recurrent subluxation, lateral instability, ankylosis or impairment of the tibia and fibula.

2.  The Veteran's postoperative residuals of a left knee injury with degenerative changes manifested as flexion that was limited to 140 degrees and extension that was limited to zero degrees, at worst, as well as subjective reports of pain, weakness, instability, giving way, locking, fatigability and lack of endurance; the record was negative for frequent episodes of locking or effusion, recurrent subluxation, lateral instability, ankylosis or impairment of the tibia and fibula.

3.  The Veteran does not currently suffer from a diagnosed peripheral vestibular disorder.

4.  The Veteran does not currently suffer from a diagnosed left eye condition.

5.  The evidence of record does not establish a nexus between the Veteran's cervical spine disability and service.

6.  The evidence of record does not establish a nexus between the Veteran's chronic left internal carotid artery dissection occlusion and service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess for 20 percent for postoperative residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5010, 5256-5262 (2011).

2.  The criteria for a rating in excess for 10 percent for postoperative residuals of a left knee injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5010, 5256-5262 (2011).

3.  The criteria for service connection for a peripheral vestibular disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a left eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

6.  The criteria for service connection for residuals of a head injury, to include a chronic left internal carotid artery dissection and occlusion, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a preadjudication March 2009 letter with regard to his claims for an increased rating for postoperative residuals of a bilateral knee injury.  In addition, this letter provided such notice with regard to his claims for service connection for an eye condition, neck pain, a peripheral vestibular disorder and a head/neurological condition.  This letter provided notice as to what evidence was required to substantiate his claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, these letters provided proper preadjudication notice in accordance with Dingess.

The March 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have affected him and that he may submit statements from his employers.  The remaining elements of proper Vazquez notice were also provided in this letter.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Board notes that while the April 2009, June 2009 and October 2009 VA examiners did not indicate that a review of the claims file had been conducted, the examiners each took a medical history and conducted a physical examination.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Veteran has not alleged that his service connected bilateral knee disabilities have worsened since his last VA examination.  

In addition, the Veteran has not identified any additional treatment providers or submitted appropriate authorization forms to allow VA to obtain such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's bilateral knee disability is rated by analogy under the diagnostic codes for traumatic arthritis and limitation of leg flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, 5003. 

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it slight, 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 5257.   

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 5260 or 5261 need not be compensable but must at least meet the criteria for a zero percent rating. A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).
 
Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.  The removal of symptomatic semilunar cartilage warrants 10 percent rating.  38 C.F.R. § 4.71a, 5259. 

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Bilateral Knee Claims

An April 2009 VA joints examination reflected the Veteran's reports of bilateral knee pain, weakness, instability, giving way, locking, fatigability and lack of endurance.  Severe flare-ups, which consisted of increased pain and stiffness, were reported to occur two times per week and last about an hour.  Flare-ups were caused by increased activity.  Current treatment, the use of ambulatory aids, episodes of dislocation, recurrent subluxation or inflammatory arthritis were denied.  Physical examination revealed his right knee to be swollen with an osteoarthritis deformity as well as pain and tenderness in the left knee.  Left flexion was from zero degrees to 140 degrees with pain at 140 degrees and extension was to zero degrees.  There was weakness, tenderness and guarding of movement in the left knee on range of motion testing.  Right flexion was from zero degrees to 110 degrees with pain at 110 degrees and extension was to "-10" degrees with pain at "-10."  There was weakness, lack of endurance, edema, effusion and tenderness in the right knee on range of motion testing.  Repetitive motion revealed no additional loss in range of motion in either knee.  Varus/valgus of the medial collateral ligaments and lateral collateral ligaments were found to be normal bilaterally while the anterior cruciate ligaments and posterior cruciate ligaments were also found to be normal bilaterally.   The medial meniscus and lateral meniscus (McMurray's test) were found to be negative bilaterally.  Gait was noted to be normal.  The examiner determined that X-rays were not necessary due to the existing diagnosis of arthritis.  Following this examination, a diagnosis of bilateral knee degenerative joint disease, postoperative, was made.

Considering the Veteran's subjective complaints of bilateral knee pain and other symptoms, the record shows that left knee extension was to zero degrees and left knee flexion was to 140 degrees while right knee extension was to "-10" degrees and right knee flexion was to 110 degrees, all at worst.  The April 2009 VA examiner noted the Veteran's subjective complaints of knee pain and found objective evidence of pain on right knee range of motion and left knee flexion, but did not find that such motion was further restricted due to this pain.  38 C.F.R.      §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Examinations conducted during the course of this appeal have been negative for ankylosis and the Veteran has retained range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  A rating in excess of 10 percent for a left knee disability and in excess of 20 percent for a right knee disability based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, 5235-5242. 

The April 2009 VA examiner found the Veteran's medial collateral ligaments, lateral collateral ligaments, anterior cruciate ligaments and posterior cruciate ligaments to be normal bilaterally while McMurray's test was found to be negative bilaterally.  While the Veteran has subjectively alleged knee instability, objective evidence of such instability was not found on examination.  The Veteran has not alleged, and the record has not documented, recurrent subluxation.  An increased rating based upon recurrent subluxation or lateral instability is not warranted for either knee.  See 38 C.F.R. § 4.71a, 5257.  In addition, a separate rating for arthritis is not warranted in either knee as instability has not been objectively demonstrated.  See 38 C.F.R. § 4.71a, 5010; VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula or frequent episodes of locking or effusion.  A higher rating is therefore not warranted for either knee on such a basis.  38 C.F.R. § 4.71a, 5258, 6262.

Extraschedular Consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's right knee disability manifested as flexion that was limited to 110 degrees and extension that was limited to "-10" degrees, at worst, as well as subjective reports of pain, weakness, instability, giving way, locking, fatigability and lack of endurance.  His left knee disability manifested as flexion that was limited to 140 degrees and extension that was limited to zero degrees, at worst, as well as the similar subjective complaints as the right knee.  These factors are contemplated by the rating criteria and there have been no reported factors outside the rating schedule.  The Veteran did not work during the course of the appeal and therefore marked interference with employment has not been demonstrated.  Further consideration of an extraschedular rating is therefore not warranted.

The CAVC has held that a total rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. §4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is service connected for postoperative residuals of a right knee injury, rated as 20 percent disabling; postoperative residuals of a left knee injury, rated as 10 percent disabling, and high frequency hearing loss, a forehead laceration scar and chin laceration scars, each rated as noncompensably disabling.  His combined rating is 30 percent.  Consideration of TDIU on a schedular basis is therefore precluded as a matter of law.  38 C.F.R. §4.16(a).

A September 2010 private neurosurgical opinion indicated that the Veteran had retired from his post-service employment.  A January 2011 VA examination also noted that the Veteran had retired from his post-service employment in 2005.  No evidence has been submitted suggesting that the Veteran was not able to work due to his service connected disabilities nor has the Veteran alleged such an inability to work.  Hence, consideration of TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).




Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

VA regulations provide that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R.            §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Peripheral Vestibular Disorder and Left Eye Condition Claims

A November 1971 service entrance examination was negative for any relevant abnormalities and the Veteran's vision was found to be 20/20 on examination.  The Veteran denied dizziness or fainting spells in an accompanying Report of Medical History (RMH).  

A November 1974 treatment note indicated that the Veteran was color vision deficient and he was placed on a permanent physical profile due to this defective color vision.

An April 1985 RMH noted that the Veteran wore glasses due to defective distance visual acuity and that his vision was adequately corrected.  Treatment notes dated in August 1987 and October 1989 contained assessments of a compound myopic astigmatism (CMA).

A March 1987 treatment note indicated that the Veteran was hit in the middle of his forehead with a golf club.  An assessment/diagnosis of a head laceration was made following a physical examination and skull X-ray.

A March 1992 Medical Examination for Voluntary Separation or Retirement indicated that the Veteran's service treatment records had been reviewed that it was determined that a separation physical examination and/or occupational health examination were not required; the Veteran also elected to not undergo such an examination.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any peripheral vestibular disorder and/or left eye condition.

A December 1992 VA general medicine examination reflected the Veteran's reports that he had worn glasses since 1979 and that he has used his present prescription for one year.  Physical examination found his eyes to be normal.  Distant vision was 20/200 uncorrected and 20/20 corrected, bilaterally.  Following this examination, a diagnosis of bilateral refractive error, adequately corrected with glasses, was made.
This examination was also negative for complaints, findings or diagnoses related to a peripheral vestibular disorder.

A July 2005 private emergency room report reflected the Veteran's complaints of double vision and pain in the left eye only for the past two days.  He reported never having the problem prior to this time.  A head magnetic resonance imaging (MRI) scan and magnetic resonance angiogram (MRA) of the brain, orbits and neck showed an occlusion versus obstruction of the left common carotid at the bifurcation with decreased blood flow to the internal and external left carotids.  Diagnoses included acute left cranial nerve IV palsy.

A July 2005 private neurology consultation contained an assessment of left VI nerve palsy with associated pain of unknown etiology.

An August 2005 private neurology treatment note indicated that the Veteran's extraocular movements were almost fully back to normal with only trace left 6th nerve palsy visible.

A January 2006 private neurosurgical treatment note indicated that a cerebral angiogram had shown persistent occlusion of the left internal carotid artery just above the origin of the ophthalmic artery.

A June 2009 VA ears, nose and throat (ENT) examination reflected the Veteran's reports of a long history of dizziness/unsteadiness and that his balance or equilibrium was "not what it should be."  Symptoms of true vertigo, episodic or recurrent episodes of vertigo or rotatory motion were denied.  The examiner noted that a review of the claims file was negative for complaints that may be related to a vestibular disorder.  A diagnosis of a history of dizziness/unsteadiness was made and the examiner noted that an electronystagmography (ENG) test had been ordered to determine whether a vestibular disorder was present.

A July 2009 VA addendum to the June 2009 ENT examination indicated that there was no change in hearing or aural fullness that accompanied the Veteran's reported episodes of dizziness.  The ENG was normal and the examiner opined that there was no objective evidence that a vestibular disorder was present.  The examiner noted that he suspected that the Veteran's symptoms of dizziness were of central origin rather than related to vestibular dysfunction.

A June 2009 VA traumatic brain injury (TBI) examination reflected the Veteran's reports of occasional lightheadedness when he stood up suddenly but dizziness was otherwise denied.  He also reported occasional brief spells of vertigo and blurred vision in the left eye.  He had been found to have occlusion of the left carotid artery at its bifurcation with no infarct of the brain.  His brain scan revealed small areas of ischemia in the white matter and he was found to have a left sixth nerve palsy responsible for double vision.

An October 2009 VA eye examination reflected the Veteran's reports of a slight blur in his vision due to a 1988 injury to his left temple area.  He reported doing well until 2005, when he had an ischemic stroke and suffered a paresis of the eye muscles in the left eye.  He gradually recovered from these symptoms.  Current symptoms included some discomfort when he looked to the extreme left and sensitivity to light, but he otherwise reported "not having a problem" and that his vision returned to normal after the stroke.  Physical examination found a slightly generalized constriction in the visual fields of the left eye, which the examiner noted to be due to the Veteran tendency to keep to left eyelids partially closed.  Following a physical examination, a diagnosis of status-post cerebrovascular accident (CVA) that was most likely due to an ischemic stroke was made.  The examiner opined that it was very unlikely that the in-service golf club accident was related to the Veteran's present problem and it was more likely that it was entirely the result of the ischemic CVA.  The examiner could find no indication of current damage to the left eye despite the Veteran's subjective complaints of discomfort when he looked in the extreme left gaze.

A September 2010 private neurosurgery treatment note contained an impression of chronic dizziness.

The Veteran filed the instant claims in November 2008.  The clinical evidence of record does not document diagnoses related to a peripheral vestibular disorder and/or a left eye condition during the appellate period despite the Veteran's subjective complaints of dizziness and left eye discomfort.  In the absence of a current disability, there can be no valid claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Although the Veteran was found to have left VI nerve palsy in 2005, no such findings were made during the course of the appeal.

There is no competent evidence of a peripheral vestibular disorder and/or a left eye condition during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis related to these disabilities, service connection cannot be granted and the claims must be denied.   

Cervical Spine Claim

A November 1971 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.

In April 1978, the Veteran complained of left-sided neck pain and a provisional diagnosis of muscle sprain was made.  He subsequently underwent physical therapy and was discharged from such therapy approximately one week later.

An August 1978 treatment note reflected the Veteran's reports of neck pain for three days after playing basketball.  A diagnosis or impression of neck pain was made.

A March 1992 Medical Examination for Voluntary Separation or Retirement indicated that the Veteran's service treatment records had been reviewed that it was determined that a separation physical examination and/or occupational health examination were not required; the Veteran also elected to not undergo such an examination.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any cervical spine disorder.

A December 1992 VA General Medical examination found the Veteran's cervical spine to have normal range of motion in all planes.

The Veteran denied a history of neck injuries in a July 2005 private neurology consultation.

A January 2006 private treatment note contained an impression of C3-4 cervical spinal stenosis with an abnormal cord signal.

A January 2006 private cervical spine MRI scan revealed multifocal changes of early spondylosis and tiny, centrally located areas of abnormal signal in the spinal cord at the C3-4 disc space level.

A January 2009 private treatment note contained an impression of cervical C3-4 spinal stenosis with encephalomalacia as noted in 2006.

A June 2009 VA spine examination reflected the Veteran's reports that he began having left-sided neck pain after he suffered a stroke in 2005 as it damaged a nerve in his neck.  Migraine headaches also caused increased neck pain.  An accompanying cervical spine X-ray revealed mild cervical spondylosis with spurring and narrowing of the C3-C4 disc interspace.  Following a physical examination, assessments of cervical spine degenerative disease (by X-ray) and cervicalgia secondary to migraine headaches were made.  The examiner opined that he could not resolve without resorting to mere speculation whether the Veteran's current complaints of left-sided neck pain were related to his complaints of neck pain during service as his service treatment records were not available for this examination.

In an August 2009 addendum to the June 2009 VA spine examination, the examiner noted that he had conducted a review of the Veteran's claims file.  The examiner noted that the Veteran had undergone treatment, including physical therapy, for a cervical spine strain after playing basketball in 1978.  The examiner opined that there was no further evidence of chronic complaints or treatment related to the cervical spine.  While there were extensive private records which indicated treatment beginning in the late 2000s for various cervical conditions, there was no interim data from the time of discharge to the private treatment.  The examiner opined that the Veteran's current cervical spine condition was less likely than not related to his complaints of neck pain during service due to the lack of chronicity in his complaints and lack of interim care from his service discharge until the beginning of his private treatment in the mid-2000s.

The Veteran has a current disability as he has been diagnosed with a variety of cervical spine disabilities, including cervical spondylosis and stenosis.  In order for his disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or document that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309;  Shedden and Hickson, supra.

No such evidence has been received.  The clinical evidence is negative for any cervical spine disability until 2006, more than 15 years after service.  The VA examiner, in an August 2009 addendum opinion, declined to find a nexus between the Veteran's cervical spine disability and his service.  This opinion was accompanied by a rationale.  See Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical opinion has been submitted.  In addition, the Veteran has not alleged, and the clinical evidence does not support, a continuity of symptomology with regard to this claim, as the Veteran has alleged that his neck pain began after his 2005 stroke.

The Veteran is not competent to opine as to the etiology of his current cervical spine disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  Although the record suggest that the Veteran worked with the state alcohol and drug abuse commission, he reported being responsible for licensing such facilities in a January 1993 VA examination.  He has not alleged, and the record has not established, that he has received post-service medical training or education.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his cervical spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his cervical spine disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting arthritis until 2006.

As the evidence is against finding a nexus between a cervical spine disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

 Brain Trauma Claim

The Veteran alleges that the head trauma he sustained in a March 1987 incident in which he was struck in the head by a golf club resulted in a carotid dissection and lead to a left internal carotid artery occlusion in 2005.

A November 1971 service entrance examination was negative for any relevant abnormalities and the Veteran denied a head injury in an accompanying RMH.

A March 1987 treatment note indicated that the Veteran had been hit in the middle of his forehead with a golf club.  There was a contusion from the blow and a questionable loss of consciousness was reported.  Physical examination revealed a laceration about 1.5 cm in the middle of his forehead ventricle from the hairline.  An accompanying skull X-ray was normal.  An assessment/diagnosis of a head laceration was made.

A March 1990 treatment note indicated that the Veteran sustained a trauma to the vertex of his head in a fall against a cinderblock wall while climbing stairs.  There was immediate shock with pain going down from the neck into the bilateral upper extremities to the wrist, resulting in bilateral paresthesia in the dorsal forearms and posterior upper arms.  Headaches, diplopia, otalgia or dysphagia were denied by the Veteran.  Physical examination revealed no focal tenderness of the scalp or posterior neck tenderness and there was full range of cervical spine motion.  There was mild bilateral upper trapezius tenderness while sensation was intact to light touch and pinprick sensation.  An assessment of a history of cervical shock with no evidence of a fracture/dislocation or nerve impingement was made.

A March 1992 Medical Examination for Voluntary Separation or Retirement indicated that the Veteran's service treatment records had been reviewed that it was determined that a separation physical examination and/or occupational health examination were not required; the Veteran also elected to not undergo such an examination.  The remaining service treatment records were otherwise negative for complaints, treatments or diagnoses related to any brain trauma.

In a January 1993 VA psychological examination, the Veteran reported that he had been hit in the head with a golf club by his young son while teaching him to play golf.  He lost consciousness for a few moments and sought treatment for a concussion.  There have been no residuals of this injury reported by the Veteran.

A July 2005 private emergency room treatment note indicated that the Veteran had an obstruction/lesion impairing the flow to his left carotid system.

A July 2005 private neurology consultation contained an assessment of abnormal left common internal and external carotid arteries of unknown etiology.  The provider noted that this disability may be secondary to a congenital web, congenital abnormality, thrombus, the possibility of carotid artery dissection or the possibility (remotely) of Takayasu arteritis.

A June 2009 VA TBI claim reflected the Veteran's reports that he had been struck with a golf club swung by his son in an accident on the driving range.  He reported that he may have lost consciousness but collected his son and drove home.  His wife then drove him to the emergency room where he was sutured and observed for several hours.  The examiner referenced the July 1987 treatment note which documented that the Veteran presented with a laceration to the forehead as well as a possible loss of consciousness and that he was treated at the emergency room for two hours as he was sutured; there was no evidence of disorientation, weakness or residuals noted.

A September 2010 private neurosurgery treatment note indicated that the Veteran had a history of a left cervical internal carotid artery dissection and occlusion in July 2005 after presenting to the emergency room with left sixth nerve palsy and a severe left periorbital headache.  The provider noted that it was "unclear what led to the occlusion and dissection appearance" and that the Veteran had a history of two head injury events, including being struck in the head with a golf club in March 1987 and falling into a cinderblock wall in March 1990.  Following a physical examination, a diagnosis of chronic left internal carotid artery occlusion above the level of the ophthalmic artery with collateral filling of the left middle cerebral artery (MCA) territory via the posterior circulation was made.  The provider noted that the Veteran's closed head injury, which was incurred when he was hit by a golf club, could have led to the carotid dissection much earlier than it was actually found in 2005, and one of the most common causes of strokes in young adults was a carotid or vertebral artery dissection.  

The Veteran's private neurosurgeon, in a September 2010 treatment note, opined that it was "very possible that [the Veteran] could have had a carotid dissection injury, but not severe enough to cause acute stroke symptoms, back in 1987 when he was hit by a golf club."   The provider noted that a negative skull X-ray and the fact that the Veteran was awake, oriented and able to drive did not preclude the possibility that he could have had a carotid dissection, especially since he has had severe headaches and neck pain at that time.  The provider further opined that due to the lack of appropriate imaging studies done in 1987 to confirm or preclude the carotid dissection injury, it was "certainly very possible" that the Veteran "could have had" a carotid dissection from the blunt injury to the head at that time and he continued to have a partially healed or carotid dissection that "may have" lead to occlusion later in 2005.

A November 2011 VA TBI examiner noted that the Veteran was found to have an asymptomatic occlusion of the left carotid artery at its bifurcation, but no evidence of a stroke in the brain, in 2005 following complaints of a severe left periorbital headache with blurred vision in the left eye.  The Veteran also reported in the previous TBI examination that his headaches began in 1992.  The examiner opined that it was not likely that the Veteran's carotid artery disease was related to a head injury he suffered during service as the 1987 injury was, at most, a very mild concussion as there was no loss of consciousness and the Veteran described no persisting symptoms.  The examiner noted there was also no evidence of a residual brain injury based on examination in 2009.  In addition, the examiner opined that it was well known that carotid artery disease was due to atherosclerosis, a gradual buildup of cholesterol plaque in various arteries, and which was much accelerated in individuals who smoke or suffered from hypertension or diabetes.  The examiner further opined that carotid artery disease would not be either caused or aggravated by a blow to the head.  A review of the claims file was noted.

The Veteran has a current disability as he has been diagnosed with a chronic left internal carotid artery occlusion.  In order for his disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309;  Shedden and Hickson, supra.

No such evidence has been received.  The clinical evidence is negative for any chronic left internal carotid artery occlusion until 2005, nearly 15 years after service.  In addition, the Veteran has not alleged, and the clinical evidence does not support, a continuity of symptomology with regard to this claim, as the Veteran has alleged that his purported CVA occurred in 2005.

In a September 2010 opinion, the Veteran's private neurosurgeon opined that it was "very possible that [the Veteran] could have had a carotid dissection injury" following the 1987 in-service incident in which the Veteran was struck with a golf club.  The provider further opined that the appropriate imaging studies were not performed in 1987 to either confirm or preclude such a carotid dissection injury and that it was "certainly very possible" that the Veteran "could have had" a carotid dissection from the blunt injury to the head at the time and that he continued to have a partially healed or carotid dissection that "may have" lead to occlusion later in 2005.  This opinion is speculative as the provider stated that the Veteran's in-service blunt head injury could have resulted in a carotid artery dissection that may have lead to his 2005 occlusion.  In addition, this opinion was not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little, if any, probative weight.

In contrast, the January 2011 VA examiner opined that it was not likely that his carotid artery disease was related to his in-service head injury as carotid artery disease was due to atherosclerosis and could not be caused by a blow to the head.  This opinion was accompanied by a rationale.  See Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is therefore being afforded great probative weight.  No other competent medical opinion has been submitted.  

The Veteran is not competent to opine as to the etiology of his current chronic left internal carotid artery occlusion as it requires medical and scientific expertise and study to be able to provide such an opinion.  As previous indicated, the Veteran has not alleged, and the record has not established, that he has received post-service medical training or education.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau, supra; Barr, supra; Woehlaert, supra.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his chronic left internal carotid artery dissection and occlusion and service are not probative as to this question.

As the evidence is against finding a nexus between a chronic left internal carotid artery occlusion and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a rating in excess of 20 percent for postoperative residuals of a right knee injury is denied.

Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury with degenerative changes is denied.

Entitlement to service connection for a peripheral vestibular disorder is denied.

Entitlement to service connection for a left eye condition is denied.

Entitlement to service connection for a cervical spine disability, to include cervical spondylosis, stenosis and cervical disc herniation, is denied.

Entitlement to service connection for residuals of a head injury, claimed as brain trauma, to include a chronic left internal carotid artery occlusion, is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


